I concur in the conclusion that for want of a proper charge as to what constitutes residence under Revised Statutes, 1911, article 1830, subdivision 26, relating to venue, the judgment of the Court of Civil Appeals and that of the District Court must be reversed, and this cause remanded to the District Court for a new trial; but I can not concur in directing the District Court of Roberts County, in which this suit was filed, to peremptorily transfer it to the District Court of Potter County.
The verdict of the jury upon defendant's plea of privilege to be sued in Potter County, the county in which plaintiff's injuries occurred and in which defendants alleged plaintiff resided at the time he received said injuries, was adverse to defendants, and its effect was to sustain plaintiff's contention that at the date of said injuries he was a non-resident of this State. Had said verdict upon said plea been rendered *Page 462 
under a proper charge as to what constitutes residence under said statute it would, I think, have been conclusive upon this court, inasmuch as it was sustained by the Court of Civil Appeals, and there is in the record evidence which, as I understand it, tends to support said verdict. For a condensed statement of facts see the opinion of the Court of Civil Appeals in 140 S.W. 1148.
There was evidence tending to show, and which, I think, would support a finding by the jury, that, at the date of his injuries plaintiff was not residing at Amarillo, within the meaning of said statute. Plaintiff testified, in substance, that he did not have a regular job in Amarillo, but was employed as a brakeman and was with a "chain gang," his duties being to run from Amarillo to Clovis, N.M., and return, and from Amarillo to Waynoka, Okla., and return; was called once to go to Roswell, N.M., but that order was canceled; by his directions had one letter come to him at Canadian, which we judicially know is the county seat of Hemphill County, Texas, and one at Clovis, N.M.; had some mail sent to him to general delivery at Amarillo; upon getting employment he had to give an address at which he could be found when needed, and gave as such address a room in the Santa Fe Hotel, in Amarillo, because he had no address and that could be his address the same as any other place; during the time he stayed at Amarillo he did not have a room there regularly; did not have a grip or trunk there; never called that his home; when he came to Amarillo he stopped there; sometimes stayed and slept in his caboose there; never did any washing in Amarillo prior to his injuries, but did his own washing at Waynoka and at Clovis; kept his clothes in his caboose and changed them to the other caboose whenever he changed cabooses; spent from seven to ten nights in Amarillo; slept one night there at the Union Hotel and several nights there in the caboose, and some nights at the Santa Fe Hotel there; would just go in and ask them if they had a bed, if they did, would pay for it; some nights would be in a room with others, some nights in bed with someone; would not occupy the same room at the Santa Fe Hotel, or other place in Amarillo that he occupied the night before; did not notify his employer of change of direction as to where he could be found, but did notify the call boy where to find him; during the month and twelve days between the date of his employment and the date of his injury, he spent about ten days in Waynoka, more time than he spent in Amarillo, because of the longer lay-over at Waynoka; his headquarters were never in Amarillo, and you could say that Canadian was as much his headquarters as was Amarillo; he received orders several times in Canadian; he did not think the principal part of his work was out of Amarillo; he worked as much out of Canadian as out of Amarillo; was eleven days between Canadian and Waynoka; during said month and twelve days he was laid off twice, once in Amarillo and once in Waynoka; on the latter occasion he had not gone to Waynoka on the "chain gang" from Amarillo, but had gone there from Canadian and was laid off there; on the day before he was injured he had been to Clovis, and had come from there to Amarillo on the day of his injury. *Page 463 
The evidence does not disclose what time had elapsed between the date of said injury and plaintiff's stay at Waynoka or at Canadian.
The majority opinion says: "The most favorable conclusion for Thompson would be that he was a transient person, but that would not sustain his claim to choose the venue, because it is not within the proviso. A transient person must sue in the county in which the injury occurred." My idea of this matter is that mere "bodily presence" in a county is insufficient to conclusively prove "residence" there; that "the most favorable conclusion for Thompson," based on his own evidence, is that, although he had worked for several weeks for the plaintiffs in error he did not stay at any one place, meanwhile, long enough, or under circumstances, such as to justify this court in saying, as a matter of law, that he was "residing" there, and that, as to said period of his employment, and even as to the entire period of his actual existence in the State of Texas, his movements were so transitory — he was to such extent a transient person — as to open the way for the jury to find, upon his testimony as to his family, his home and his belongings in and his formed and expressed purpose to return there, that he "resided" in Alabama; that he was a non-resident of this State at the time of his injury. That is what I understand to be the effect of the verdict of the jury. I do not believe this court can properly say, as a matter of law, that there was no evidence to support said verdict. My understanding of said venue statute is that a man may have a legal domicile in another State and at the same time "reside," within the meaning of said statute, within this State; and, I think that phase of the case should have been presented, and should yet be presented, by the trial court to the jury.
I think that, under the circumstances of this case, the proper practice would now be for the District Court of Roberts County to submit anew to a jury, under a proper charge, the issue raised by said plea of privilege.